                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

Roger J. Jackson,                                             Civil No. 21-792 (PJS/LIB)

                       Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Park Places of Bemidji;
Jason Rally; and Lori Rally,

                       Defendants.

                           * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

       1.      This matter is DISMISSED without prejudice; and

       2.      The Plaintiff’s application to proceed in forma pauperis, [Docket No. 2], is

               DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: 4/28/21                                        s/Patrick J. Schiltz_____________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
